Exhibit 10.1

SETTLEMENT AGREEMENT

          THIS SETTLEMENT AGREEMENT (this “Agreement”) is entered into as of
February 6, 2012 (the “Effective Date”), by and among Q OLMOS CREEK PROPERTY,
LLC, a Texas limited liability company (“Lender”), AMREIT OLMOS CREEK, LP, a
Texas limited partnership (“Borrower”), and AMREIT MONTHLY INCOME & GROWTH FUND
III, LTD., a Texas limited partnership (“Guarantor”), on the following terms and
conditions:

RECITALS:

          A.          NLI Commercial Mortgage Fund, LLC, a Delaware limited
liability company (“Original Lender”), made a loan to Borrower in the stated
principal amount of $11,175,000.00 (the “Loan”), as evidenced by that certain
Secured Promissory Note dated October 3, 2006, in the stated principal amount of
$11,175,000.00, executed by Borrower, bearing interest and being payable to the
order of Original Lender as therein provided (the “Note”), and being secured by,
among other security, that certain Deed of Trust, Security Agreement and
Assignment of Rents dated of even date with the Note and recorded in Book 12434,
Page 1347, et seq., of the real property records of Bexar County, Texas (the
“Deed of Trust”), encumbering real property and improvements located in Bexar
County, Texas, more particularly described in Exhibit A attached hereto (the
“Project”), having an address of 14602, 14610, 14620, 14624 and 14630 Huebner
Road and 14439 NW Military Highway, San Antonio, Texas 78230, and that certain
Assignment of Leases and Rents dated of even date with the Note and recorded as
Document Number 20060241435, in the real property records of Bexar County, Texas
(the “Assignment of Leases”);

          B.          As additional security for the Loan, Guarantor executed
that certain Guaranty dated of even date with the Note in favor of Original
Lender (the “Guaranty”), pursuant to which Guarantor guaranteed the payment and
performance of the Guaranteed Obligations (as defined in the Guaranty)
consisting of Borrower’s liabilities and obligations under (i) that certain
Environmental Indemnity Agreement dated of even date with the Note, executed by
Borrower in favor of Original Lender (the “Environmental Indemnity”), and (ii)
paragraph 9 of the Note.

          C.          The Loan matured on November 1, 2011. Borrower was
notified by a letter sent on behalf of Original Lender on November 2, 2011 that
Borrower’s failure to pay the Loan in full at maturity constituted a default
under the Loan Documents (defined below), and that Borrower’s subsequent failure
to pay the Loan in full on or prior to November 7, 2011 would constitute an
Event of Default (as defined in the Loan Documents) under the Loan Documents.
Borrower failed to pay the Loan in full on or prior to November 7, 2011 and an
Event of Default occurred and is continuing as of the Effective Date.

          D.          The Loan and the Loan Documents, including without
limitation, the Note (and the right to receive payment thereunder), the Deed of
Trust (and the right to enforce any liens and/or security interests granted
thereby), the Guaranty and the Environmental Indemnity, were transferred,
conveyed and assigned by Original Lender to Lender pursuant to (1) that certain
Assignment of Deed of Trust, Security Agreement and Assignment of Rents recorded
in Book

1

--------------------------------------------------------------------------------



15285, Page 2161, et seq., of the real property records of Bexar County, Texas,
(2) that certain Assignment of Assignment of Leases and Rents recorded in Book
15285, Page 2166, et. seq., of the real property records of Bexar County, Texas,
and (3) certain other endorsements, assignments and/or transfers consummated on
December 22, 2011.

          E.          Borrower and Guarantor have informed Lender that Borrower
is unable to pay the Loan in full. Borrower, Guarantor and Lender desire to
enter into this Agreement to provide for the designation by Lender of itself or
another entity to accept and own the Project, in consideration for the
conditional release and termination by Lender of the responsibilities,
obligations and liabilities of Borrower and Guarantor under the Note, the Deed
of Trust, the Guaranty and all other documents evidencing, governing, securing
or otherwise pertaining to the Loan (collectively, the “Loan Documents), all
subject to and in accordance with the terms and conditions hereinafter set
forth:

AGREEMENTS:

          NOW, THEREFORE, for the premises, for Ten and No/100 Dollars ($10.00),
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Lender, Borrower and Guarantor hereby agree as
follows:

          1.          Accounting. Each of Borrower and Guarantor covenants and
agrees that, in addition to and not in limitation of any rights of Lender under
the Loan Documents, for a period of seventy-five (75) days from and after the
Effective Date, Lender may at any time during such period conduct an audit of
the revenues and receipts of the Project and the operating expenses of the
Project based on books and records of the Project provided by Borrower. Borrower
shall make such books and records available to Lender on request at the Project.
Borrower warrants and represents that to the best of Borrower’s actual
knowledge, such books and records are true and accurate in all material
respects.

          2.          Conveyance of the Project to Lender. Immediately following
the execution of this Agreement, Borrower shall convey all legal and equitable
title and interest in and to the Project to Lender by executing and delivering
to Lender the following:

                       (a)          Special Warranty Deed (the “Deed”), in the
same form, except as to dating and execution, as the form attached hereto as
Exhibit C and made a part hereof;

                       (b)          Assignment of Personal Property, Name,
Service Contracts, Warranties, and Leases (the “General Assignment”), in the
same form, except as to dating and execution, as the form attached hereto as
Exhibit D and made a part hereof, assigning and transferring to Lender all
personal property and contracts (excluding, however, any management or leasing
contract between AmREIT Realty Investment Corporation (“Manager”) and Borrower)
comprising the Project and the lessor’s interest in all leases of space in the
Project, including all amendments to such leases (such leases, with all
amendments, being herein called the “Leases”);

                       (c)          Such affidavits, indemnities and other
documents as may be reasonably required by Lender or its title insurance
company, including without limitation, Foreign Investment in Real Property Tax
affidavits in the form attached hereto as Exhibit F, affidavits as

2

--------------------------------------------------------------------------------



to debts, liens and possession or other title affidavits, in order to consummate
the Conveyance (defined below) (the “Closing Affidavits”);

                       (d)          All keys to the Project;

                       (e)          Evidence reasonably satisfactory to Lender
of Borrower’s termination of all existing management and leasing agreements with
respect to the Project and payment in full (and release of Lender from) all
termination fees or other amounts due to the terminated party in question,
including all leasing commissions owing and any accounts payable; and

                       (f)          All books and records in Borrower’s,
Guarantor’s or Manager’s possession or control or otherwise readily available to
Borrower, Guarantor or Manager that relate to the ownership, use, operation,
leasing, maintenance, and operation of the Project (which shall be delivered to
Lender or such other party as it may designate);

The Deed, the General Assignment and the Closing Affidavits are collectively
referred to herein as the “Conveyance Documents”. The Conveyance Documents, and
the conveyances to Lender effected thereby (collectively, the “Conveyance”),
shall be subject to only the Loan Documents and to the indebtedness evidenced by
the Note and the other Loan Documents, and the matters set forth on Exhibit B
attached hereto (the “Permitted Encumbrances”). The Conveyance shall constitute
an absolute conveyance of the Project, thereby expressly waiving any right,
claim, or interest of Borrower and Guarantor in or to any profits which may
thereafter accrue or be payable from the ownership, use, lease, sale or other
disposition of the Project.

In addition to the Conveyance Documents, immediately following the execution of
this Agreement, the Borrower shall execute and deliver to Lender a Quitclaim
Deed in the same form, except as to dating and execution, as the form attached
hereto as Exhibit M and made a part hereof, conveying all of Borrower’s right,
title and interest, if any, in and to the property more particularly described
therein.

          3.          Settlement Documents. Following the execution and delivery
of the Conveyance Documents, Lender shall deliver notices to all tenants under
the Leases directing such tenants to pay all rents and other payments thereafter
payable under the Leases as directed by Lender in the form, except as to dating
and execution, attached hereto as Exhibit E and made a part hereof (the “Tenant
Notice Letter”). This Agreement, the Conveyance Documents, the Tenant Notice
Letters, and all other documents or instruments executed or delivered in
connection with this Agreement are hereinafter collectively called the
“Settlement Documents.”

          4.          Retained Liabilities. Notwithstanding anything to the
contrary set forth in this Agreement, Borrower and Guarantor shall remain liable
for, and shall not be released from their respective obligations related to, the
following matters (collectively, the “Retained Liabilities”):

                       (a)          any warranty of title to the Project
contained in the Deed, the Deed of Trust or in any other Settlement Documents or
Loan Documents;

                       (b)          any failure of Borrower or Guarantor to
comply with any of the representations, warranties, covenants, agreements and
indemnities relating to environmental

3

--------------------------------------------------------------------------------



matters contained in the Deed of Trust, the Environmental Indemnity, the
Guaranty or any other Loan Documents and which failure occurs prior to the
delivery of the Deed and possession of the Project to Lender (collectively, the
“Environmental Indemnities”);

                       (c)          with respect to Guarantor only, any and all
obligations (including without limitation, any indemnification obligations) and
liabilities arising or accruing under the Guaranty solely with respect to the
portion of the Guaranteed Obligations (as defined in the Guaranty) related to
clauses (b), (c), (e) or (z) of Paragraph 9 of the Note; provided, however, that
(1) Guarantor’s Retained Liabilities under this Section 4(c) that relate solely
to the obligations of the lessor under any Lease with respect to security
deposits of tenants shall be limited to the Transferred Security Deposits
(defined below), and (2) Guarantor’s Retained Liabilities under this Section
4(c) shall continue until December 31, 2012, after which such Retained
Liabilities shall be released and discharged; and

                       (d)          any obligations and liabilities arising
under the Settlement Documents.

          5.          Release by Lender. Subject in all respects to Borrower’s
and Guarantor’s continued liabilities and obligations with respect to the
Retained Liabilities or under the Settlement Documents (including, without
limitation, Section 9 of this Agreement), (a) Lender hereby releases, acquits,
and forever discharges Borrower and Guarantor and their respective partners,
members, shareholders, officers, agents, servants, employees, attorneys and
representatives (collectively, the “Released Parties”), of and from any and all
of their responsibilities, obligations, and liabilities under the Loan
Documents, and any and all claims, demands, damages, costs, losses, expenses,
commissions, actions and causes of action of whatever nature in connection with
or arising or to arise from or resulting or to result from or relating to the
Project or the transactions evidenced by the Loan Documents (collectively, the
“Loan Transaction”), and (b) Lender shall not bring or institute any action or
suit in connection with any amounts owed pursuant to the Note and the other Loan
Documents against any of the Released Parties. Notwithstanding the foregoing,
nothing contained in this Agreement shall release, reduce, limit, impair or
adversely affect the rights or remedies of Lender with respect to the Retained
Liabilities or under the Settlement Documents (including, without limitation,
Section 9 of this Agreement). This release shall inure to the benefit of the
Released Parties and their successors and assigns and shall be binding on
Lender, its successors and assigns.

          6.          Release by Borrower. Borrower and Guarantor, in each
instance for itself and the Released Parties, hereby releases, acquits and
forever discharges Original Lender and Lender, and their respective members,
affiliates and subsidiaries, and each of their respective agents, servicers,
servants, employees, attorneys and representatives (collectively, the “Lender
Parties”), of and from any and all claims, demands, damages, costs, losses,
expenses, commissions, actions and causes of action of whatever nature in
connection with or arising or to arise from or resulting or to result from or
relating to the Loan Transaction, specifically including any claim or claims of
usury or lender liability, it being understood and agreed by the parties to this
Agreement that there is no admission on the part of any Lender Party that
interest has ever been contracted for, charged or received in excess of the
maximum amount allowed by applicable law. No promise or inducement for this
release has been offered except as set forth herein and this release is executed
without reliance upon any statement or representation of any person or parties
released, or their representatives, concerning the nature and extent of the

4

--------------------------------------------------------------------------------



damages and/or the legal liability therefor. This release shall inure to the
benefit of the Lender Parties and their successors and assigns and shall be
binding on the Released Parties and their respective heirs, legal
representatives, successors and assigns.

          7.          Development, Marketing and Sale of the Project. Each of
Borrower and Guarantor hereby acknowledges and agrees that from and after the
Effective Date, (a) Lender shall have the right to market the Project for sale
to prospective purchasers, and may disseminate to and share with any prospective
purchaser any financial or other information relating to the Project or its
operation, provided, however, that the representations, warranties and covenants
of Borrower and Guarantor hereunder shall not be deemed to run to or otherwise
benefit any purchasers of the Project or any right therein or part thereof, and
(b) neither Borrower nor Guarantor shall, without the prior written consent of
Lender, take any action with respect to the ownership, development, leasing, or
marketing of the Project. Each of Borrower and Guarantor hereby waives any claim
for loss, damage, liability, or profit against Lender arising out of any future
sale, conveyance, or other disposition of the Project or any part thereof.

          8.          Change in Management. Borrower shall relinquish, and cause
Manager and any other party retained by Borrower to relinquish, all management
and/or leasing responsibilities and duties relating to the Project in order that
Lender, as new owner, may assume management, leasing and operation of the
Project under a new manager effective as of the Conveyance. Borrower, Manager or
any other manager, leasing agent or listing agent which have been appointed to
lease, manage and operate the Project shall cause its personnel to be available
for a reasonable time to assure an orderly transfer of responsibilities, as
reasonably deemed necessary by Lender without any third party cost and expense
to Borrower or Manager or any such other manager or agent (for avoidance of
doubt, in no event shall the time of Borrower, Guarantor, Manager or their
employees, be charged to Lender).

          9.          Reinstatement. If, at any time, this Agreement or the
Conveyance are restrained, enjoined, set aside, avoided or held to be invalid or
unenforceable for any reason, in a bankruptcy proceeding or otherwise, as a
result of any act or omission by Borrower or Guarantor or any other Released
Party or any bankruptcy proceeding affecting Borrower or Guarantor or any other
Released Party, then the liabilities, obligations, and responsibilities of
Borrower and Guarantor under the Loan Documents automatically shall be
reinstated, the release in Section 5 of this Agreement shall be void ab initio
and all of the respective rights, privileges and duties of each of Borrower,
Guarantor and Lender under the Loan Documents shall be reinstated. Neither
Borrower nor Guarantor shall seek to restrain, enjoin, upset, disturb, set
aside, avoid, or otherwise overturn any portion of this Agreement or the
conveyance and transfer of the Project to Lender hereunder and each of Borrower
and Guarantor hereby waives any rights it may have to restrain, enjoin, upset,
disturb, set aside, avoid or otherwise overturn this Agreement or the conveyance
and transfer of the Project to Lender hereunder. If a petition for relief under
any federal or state bankruptcy, insolvency or reorganization law is filed by or
against Borrower or Guarantor, Lender shall be entitled to immediate relief from
the automatic stay (to the extent necessary) to permit Lender to immediately
exercise any and all of its rights and remedies with respect to the Note, the
Deed of Trust, the Guaranty and all other Loan Documents.

          10.        No Contest. Each of Borrower and Guarantor hereby covenants
and agrees that (a) neither Borrower nor Guarantor nor any other Released Party,
will oppose, hinder, impede,

5

--------------------------------------------------------------------------------



obstruct, delay or in any manner or means interfere with (1) the exercise by
Lender or its agents of Lender’s rights under the Assignment of Leases, nor (2)
Lender’s judicial or non-judicial foreclosure rights at law, in equity or under
and pursuant to the Loan Documents, and (b) neither Borrower nor Guarantor shall
challenge at any time (1) the validity of any non-judicial foreclosure sale
conducted by Lender or its agents with respect to the Project or any part
thereof, (2) the validity of any judicial foreclosure action brought by Lender
or its agents, (3) the enforceability of any transfer of title to the Project,
or any part thereof, resulting from any such non-judicial foreclosure sale or
judgment in judicial foreclosure action, or (4) the validity of the Assignment
of Leases or any other Loan Document, provided, however, that the foregoing
shall not be construed to limit the ability or right of Borrower and Guarantor
to contest a claim made by Lender or its agents with respect to a matter
released by Lender pursuant to Section 5 of this Agreement.

          11.        Borrower’s and Guarantor’s Representations and Warranties.
To induce Lender to enter into this Agreement, each of Borrower and Guarantor
jointly and severally represents and warrants to Lender that:

                       (a)          Collectively, Borrower and Guarantor are the
sole owners and holders of each and every claim, cause of action, right and
chose in action relating to the Loan Transaction;

                       (b)          Except as disclosed on Exhibit G hereto,
there are no actions, suits, or legal, equitable, arbitrative, administrative or
other proceedings pending or, to the best of its actual knowledge, threatened
against Borrower or the Project before any federal, state, municipal or other
court, department, commission, body, board, bureau, agency or instrumentality,
and there are no outstanding judgments, injunctions, writs, rulings, or orders
by any governmental entity against Borrower or the Project;

                       (c)          Except as disclosed on Exhibit H hereto,
Borrower has not incurred any liability or obligation for leasing or sales
commissions to any broker or agent in connection with the leasing and/or sale of
any part of the Project that has not been paid in full;

                       (d)          Except as disclosed on Exhibit I hereto,
there are no unpaid bills for any labor, materials or services furnished for the
Project or for the improvement or maintenance of the Project, and, except for
the liens created by the Loan Documents, none of Borrower, Guarantor and Manager
has actual knowledge of any mechanics’, materialmen’s or other liens or
encumbrances in existence, of record or otherwise, affecting the Project, and
there are no other unpaid bills or other charges incurred by Borrower in the
ownership, operation or leasing of the Project except Scheduled Services and
Materials (defined below);

                       (e)          Borrower has not entered into any contract
to sell the Project or granted any option, right of first refusal or similar
right to purchase the Project;

                       (f)          Neither Borrower nor Guarantor has made an
assignment for the benefit of creditors, or filed a petition in bankruptcy, or
been adjudicated insolvent or bankrupt, or petitioned a court for the
appointment of any receiver or custodian of or trustee for it or any of its
property, or commenced any proceeding relating to such party under any
reorganization,

6

--------------------------------------------------------------------------------



rearrangement, readjustment of debt, dissolution, rehabilitation or liquidation
law or statute of any jurisdiction;

                       (g)          There has not been commenced and is not
pending against Borrower or Guarantor any proceeding of the nature described in
Section 11(f) hereof, nor has any order for relief been entered with respect to
Borrower or Guarantor under the Federal Bankruptcy Code;

                       (h)          No person or entity is entitled to any
brokerage fee or commission as a result of any actions of Borrower or Guarantor
in connection with the acquisition of the Project by Lender, and Borrower shall
defend, indemnify and hold Lender harmless for any claim for such commission or
compensation arising from activities or actions taken by Borrower;

                       (i)          Each of Borrower and Guarantor is executing
this Agreement of its own free will and accord and upon knowledge of the facts
and the legal advice given by its attorneys;

                       (j)          Borrower is a limited partnership duly
organized and validly existing under the laws of the state of Texas, having all
powers required to carry on its business and to enter into and carry out the
transactions contemplated hereby; AmREIT Olmos Creek GP, Inc., the general
partner of Borrower, is a corporation duly organized and validly existing under
the laws of the state of Texas, having all powers required to carry on its
business, to act as general partner on behalf of Borrower, and to execute and
perform in accordance with this Agreement; Guarantor is a limited partnership
duly organized and validly existing under the laws of the state of Texas, having
all powers required to carry on its business, to execute this Agreement, and to
perform its obligations under the Guaranty; AmREIT Monthly Income & Growth III
Corporation, the general partner of Guarantor, is a corporation duly organized
and validly existing under the laws of the state of Texas, having all powers
required to carry on its business, to act as general partner on behalf of
Guarantor, and to execute and perform in accordance with this Agreement;

                       (k)          Borrower and Guarantor have duly taken all
action necessary to authorize the execution and delivery by it of the Settlement
Documents and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder;

                       (l)          The execution, delivery and performance by
Borrower and Guarantor of this Agreement, the Deed, the General Assignment, and
the other Settlement Documents, and the consummation of the transactions
contemplated by the Settlement Documents, do not and will not (A) conflict with
any provision of (i) to the Borrower’s and Guarantor’s current actual knowledge,
any domestic or foreign law, statute, rule or regulation, (ii) organizational
documents of Borrower or Guarantor, or (iii) any agreement, judgment, license,
order or permit applicable to or binding upon Borrower or Guarantor; (B) result
in the acceleration of any debt other than indebtedness by Borrower to Lender;
or (C) result in or require the creation of any lien or encumbrance upon any
assets or properties of Borrower or Guarantor except as expressly disclosed to
Lender or otherwise contemplated in the Settlement Documents. No consent,
approval, authorization or order of, and no notice to or filing with, any court
or governmental authority or third party is required in connection with the
execution, delivery or performance by Borrower of any Settlement Document or to
consummate any transactions contemplated by the Settlement Documents;

7

--------------------------------------------------------------------------------



                       (m)         This Agreement is, and the Deed, the General
Assignment and the other Conveyance Documents, when duly executed and delivered,
will be, legal and binding obligations of Borrower and Guarantor, enforceable in
accordance with their respective terms;

                       (n)          The Recitals to this Agreement are true and
correct in all respects;

                       (o)          Exhibit J attached hereto is a true, correct
and complete list of all operating accounts maintained in connection with the
Project (the “Operating Accounts”) and the balances thereof as of February 3,
2012;

                       (p)          No letter of credit has been issued in favor
of Borrower or, to the best of Borrower’s actual knowledge, Borrower’s
predecessor in interest under the Leases;

                       (q)          There are no escrows, impounds or reserves
for taxes, insurance, repairs, maintenance, interest or any other matter or for
any other purpose in connection with the Loan or pursuant to the Loan Documents;

                       (r)          The representations in Section 2 of the
Environmental Indemnity are true and correct;

                       (s)          Exhibit K attached hereto is a true, correct
and complete list of all services and materials for the Project prior to the
Effective Date for which either no billing has been received or a billing has
been received but has not been paid (the “Scheduled Services and Materials”);

                       (t)          Exhibit L attached hereto is a true, correct
and complete list of all tenants of the Project and Leases (including all
amendments thereto) and all security deposits delivered by such tenants and
currently held by Borrower. To the best of Borrower’s actual knowledge,
Exhibit L is a true, correct and complete list of all security or other deposits
delivered by such tenant in connection with its Lease.

                       (u)          No payment received from any tenant for
expense reimbursements or such tenant’s share of taxes has been applied to any
amount owed under or in connection with the Loan;

                       (v)          Neither Borrower nor Guarantor has any
knowledge of any fact or condition existing regarding the presence of, testing
for, or remediation of, mildew, mold or mold spores on the Project;

                       (w)          Borrower is not a “foreign person” nor a
“foreign corporation” as those terms are defined in Section 1445 of the Internal
Revenue Code of 1986, as amended;

                       (x)          Borrower and Guarantor are currently in
compliance with, and shall at all times during the term of this Agreement
(including any extension thereof) remain in compliance with, the regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated Nationals and Blocked
Persons List) and any statute, executive order (including the September 24,
2001, Executive

8

--------------------------------------------------------------------------------



Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto;

                      (y)          Borrower and Guarantor have requested
conveyance of title to the Project in lieu of the exercise of Lender’s remedies
under the Loan Documents and, throughout the negotiation, preparation and
execution of this Agreement have been, and will through the Conveyance be,
represented by competent legal counsel of their own choosing;

                      (z)          This Agreement was entered into out of the
free will of Borrower and Guarantor, pursuant to arm’s-length negotiations, and
Borrower and Guarantor believe this Agreement is fair;

                      (aa)        Lender has not taken advantage of Borrower or
Guarantor by threats, intimidation, overreaching, unconscionable conduct, or
otherwise, and Borrower and Guarantor are proceeding in the transactions
contemplated by this Agreement as volunteers in what they perceive to be their
own best interests; and

                      (bb)        Neither Borrower nor Guarantor has entered
into this Agreement, the Conveyance Documents or the other Settlement Documents
to which it is a party or its property is subject with the intent to hinder,
delay or defraud any creditor.

All of the representations and warranties of this Section 11 shall survive
execution of this Agreement until December 31, 2012.

          12.       Lender’s Representations and Warranties. To induce Borrower
to enter into this Agreement, Lender represents and warrants to Borrower that:

                      (a)          Lender is the sole owner and holder of each
and every claim, cause of action, right and chose in action relating to the Loan
Documents (including the Guaranty) and the Environmental Indemnities;

                      (b)          Lender has taken all action necessary to
authorize the execution and delivery of this Agreement and to authorize the
consummation of the transactions contemplated hereby and the performance of its
obligations hereunder; and

                      (c)          This Agreement imposes legal and binding
obligations on Lender, enforceable in accordance with its terms.

          13.       Allocation of Revenues and Expenses. Ad valorem taxes of the
Project, all expenses of the Project and all rents and other revenue derived
from the ownership, use, leasing, and operation of the Project shall be
allocated and paid as between Borrower and Lender and as between Borrower and
Lender in the following manner:

                      (a)          All checks, money orders, cash or similar
payments applicable or attributable to the period commencing on January 1, 2012
and continuing thereafter (regardless of when actually received), less any
operating expenses of the Project approved by Lender and paid by Borrower, shall
be assigned, endorsed and delivered to Lender on the Effective Date and
thereafter within two (2) business days following receipt by Borrower;

9

--------------------------------------------------------------------------------



                      (b)          All Scheduled Services and Materials shall be
and become the responsibility of Lender; and

                      (c)          On the Effective Date, Borrower immediately
shall transfer and assign to Lender all cash in the Operating Accounts and cash
security deposits in the amount of $38,489.50 (the “Transferred Security
Deposits”).

Except for any liability for services or materials which have not been scheduled
or otherwise disclosed to Lender, so long as Lender shall have received all
funds payable to Lender under this Section 13, Lender shall have no claim
against Borrower relating to any unpaid expenses of the Project. Borrower shall
use good faith efforts to cause all water, sewer, electricity, natural gas, and
other utilities for the Project, and all other services for the Project, to be
transferred to Lender on the Effective Date.

          14.       Due Diligence Conditions. On or prior to the Effective Date
Borrower shall have furnished or caused to be furnished to Lender, or Lender
shall otherwise obtain (to the extent deemed necessary or advisable to Lender),
the following to the extent within Borrower’s, Guarantor’s or Manager’s
possession or control, each of which shall be approved by Lender in its sole and
absolute discretion:

                      (a)          A current rent roll of the Project (the “Rent
Roll”), in form satisfactory to Lender, certified by Borrower and Guarantor and
accompanied by all Leases;

                      (b)          Without limiting the generality of the
obligation to furnish or cause to be furnished all Leases pursuant to Section
14(a) above, Borrower shall have furnished or caused to be furnished to Lender
(1) the Leases for the tenants commonly known as Ana Gonzales Identity,
Frederick’s Restaurant and Thrifty Liquor, and (2) all amendments to and
extensions of the Leases for the tenants commonly known as Park Avenue Cleaners,
UPS Store, Solar Nail Salon, Edward Jones and Subway;

                      (c)          Detailed calculations, on a tenant-by-tenant
basis, of all common area maintenance, operating expense, or other “triple-net”
costs passed through to the tenant under any Lease;

                      (d)          Evidence satisfactory to Lender that 2011
taxes and assessments for the Project have been paid in full;

                      (e)          Copies of (1) all operating, leasing, and
management contracts and agreements for the Project, and (2) to the extent in
the possession or control of Borrower, Guarantor or their respective agents,
equipment servicing and warranty agreements and other contracts for the use and
operation of the Project;

                      (f)          Copies of all surveys and site plans, in
Borrower’s or Guarantor’s possession or otherwise readily available to Borrower
or Guarantor, pertaining to the Project or any improvement thereof;

10

--------------------------------------------------------------------------------



                      (g)          Copies of all plans and specifications, in
Borrower’s or Guarantor’s possession or otherwise readily available to Borrower
or Guarantor, pertaining to the Project or any improvement thereof;

                      (h)          Certificates evidencing the existence and
good standing of Borrower and Guarantor and resolutions of Borrower and
Guarantor evidencing the authority of Borrower and Guarantor to execute and
deliver this Agreement, convey, assign and transfer to Lender the Project and
all related agreements, rights, materials and information, under and pursuant to
the Deed and the General Assignment, and otherwise to consummate the
transactions contemplated by this Agreement;

                      (i)          To the full extent the same are in the
possession of Borrower or Guarantor or otherwise readily available to Borrower
or Guarantor, all documentation related to or evidencing any liens or
encumbrances, of record or otherwise, on the Project, except for the liens
created by the Loan Documents;

                      (j)          To the full extent the same are in the
possession of Borrower or Guarantor or otherwise readily available to Borrower
or Guarantor, all certificates of occupancy for space in the Project, and all
other licenses, certificates, consents, permits and approvals required by any
regulatory authority having jurisdiction over the Project;

                      (k)          An operating statement accurately reflecting
the rental and other income and the operating and capital expenditures of the
Project for the calendar year 2011 and for the period commencing on January 1,
2012 and ending on the Effective Date;

                      (l)          An aging accounts receivable report for the
Project as of the Effective Date, certified to by Borrower and Guarantor;

                      (m)          Paid invoices for all common area maintenance
charges, utilities and insurance premiums applicable or attributable to 2011
with respect to the Project;

                      (n)          The budget or budgets under which the Project
is being operated for 2012;

                      (o)          A statement of all utility deposits being
held with respect to the Project; and

                      (p)          Such other documents or items affecting the
Project, Borrower or Guarantor as Lender reasonably shall request, provided that
Borrower and Guarantor shall be obligated to furnish to Lender only such
documents or items as are in Borrower’s or Guarantor’s possession or control or
otherwise readily available to Borrower or Guarantor.

Each of Borrower and Guarantor agrees that it will (1) cooperate fully with
Lender to obtain such title insurance reports or commitments, engineering
reports, environmental engineering reports and other information on the Project
as Lender shall determine to be necessary or advisable to be obtained, at
Lender’s sole cost and expense, in connection with this Agreement, (2)
reasonably cooperate with Lender and any manager retained by Borrower, to
provide full access to the Project and its records, including the right to
conduct engineering studies, environmental

11

--------------------------------------------------------------------------------



assessments, financial audits and other inspections that Lender shall determine
to be necessary or advisable to be made, without cost and expense to Borrower or
Guarantor, in connection with this Agreement, and (3) further cooperate after
the Effective Date to effectuate an orderly transfer of the Project and its
operations to Lender and to provide Lender access to the Project and any
information relating to the Project which is in Borrower’s or Guarantor’s
possession or control which is reasonably necessary to effectuate the purposes
of this Agreement. Each of Borrower and Guarantor further covenants and agrees,
upon request by Lender, (A) to deliver to each tenant of the Project a tenant
estoppel certificate, in form satisfactory to Lender, and (B) to request each
such tenant to complete and execute such tenant estoppel certificate and return
the same to Lender to confirm that each respective Lease is valid and continues
in full force and effect without offset, credit or defense and to confirm such
other matters with respect to the Leases and the Project as may be required by
Lender, and (C) to use good faith efforts, consistent with the terms of the
Leases, to cause such tenant estoppel certificates to be completed, executed and
returned, without any third party cost and expense to Borrower or Guarantor (for
avoidance of doubt, in no event shall the time of Borrower, Guarantor or
Manager, or their employees, be charged to Lender).

          Upon delivery of the Deed by Borrower and acceptance thereof by
Lender, all of Borrower’s and Guarantor’s obligations to deliver the items set
forth in clauses (a) through (p) of Section 14 shall be deemed to have been
satisfied in full.

          15.       No Extinguishment or Merger; Subsequent Foreclosure.

                      (a)          No Extinguishment. The parties acknowledge
and agree that Lender’s title to the Project shall be subject to any Continuing
Liens (defined below), and that any such Continuing Liens shall not be
extinguished by the Conveyance. As used in this Agreement, “Continuing Liens”
shall mean, collectively, any liens and/or security interests created under the
Deed of Trust or any of the other Loan Documents to which Lender’s title to the
Project shall be subject, as determined by Lender in its sole and absolute
discretion, which determination may be made by Lender with respect to some, all
or none of the liens and security interests created under the Loan Documents.
Lender’s election to take title subject to any Continuing Liens shall not be an
assumption of the indebtedness associated with such Continuing Liens.

                      (b)          No Merger. The parties acknowledge and agree
that if Lender elects to take title to the Project subject to any Continuing
Liens, the Conveyance is not intended to, and shall not, merge Lender’s
interests as the fee owner of the Project pursuant to the Conveyance Documents
with or into Lender’s interests as the owner and holder of any Continuing Liens.
In furtherance thereof, if Lender elects to take title to the Project subject to
any Continuing Liens, the Deed and the General Assignment shall expressly recite
that the interests being conveyed thereby shall not merge with or into, but
shall be and at all times remain separate and distinct from, any Continuing
Liens, notwithstanding any union of those interests in Lender at any time by
purchase, termination or otherwise, and that the Continuing Liens shall be and
at all times remain valid and continuous liens and/or security interests
encumbering the Project.

                      (c)          Subsequent Foreclosure. Nothing in this
Agreement shall be deemed to waive or release any rights to void the Deed that
Lender may have under Section 51.006 of the Texas Property Code. Each of
Borrower and Guarantor acknowledges that Lender is relying on

12

--------------------------------------------------------------------------------



Borrower and Guarantor to disclose all liens or encumbrances affecting the
Project that exist or may arise on or prior to the Effective Date, that Lender
has no personal knowledge of any such lien or encumbrance except for those liens
and encumbrances evidenced of record or otherwise disclosed by Borrower or
Guarantor to Lender in writing, and that Lender would not have entered into this
Agreement but for such reliance upon Borrower and Guarantor. To the extent
Lender, in its sole and absolute discretion, elects to exercise its rights under
Section 51.006 of the Texas Property Code, Borrower and Guarantor shall execute
any document or instrument reasonably necessary or appropriate to effect a
foreclosure under the Deed of Trust as contemplated by Section 51.006 of the
Texas Property Code.

          16.       Notices. Any notices or requests hereunder shall be in
writing and mailed by certified or registered mail, return receipt requested,
postage prepaid, or delivered by Federal Express or any similar overnight air
courier service, addressed to Borrower or Lender as follows:

 

 

If to Lender:

Q Olmos Creek Property, LLC

 

301 Commerce Street, Suite 3200

 

Fort Worth, Texas 76102

 

Attention:     Thomas F. Ellis III

 

 

with a copy to:

Q Olmos Creek Property, LLC

 

301 Commerce Street, Suite 3200

 

Fort Worth, Texas 76102

 

Attention:     Business Affairs

 

 

with a copy to:

Vinson & Elkins L.L.P.

 

2001 Ross Avenue, Suite 3700

 

Dallas, Texas 75201-2975

 

Attention:     Randy R. Jurgensmeyer

 

 

If to Borrower:

AmREIT Olmos Creek, LP

 

8 Greenway Plaza, Suite 1000

 

Houston, Texas 77046

 

Attention:     Chad Braun

 

 

with a copy to:

Bass Berry Sims

 

The Tower at Peabody Place

 

100 Peabody Place, Suite 900

 

Memphis, Tennessee 38103-3672

 

Attention:     T. Gaillard Uhlhorn

 

 

If to Guarantor:

AmREIT Monthly Income & Growth Fund III, Ltd.

 

8 Greenway Plaza, Suite 1000

 

Houston, Texas 77046

 

Attention:     Chad Braun

13

--------------------------------------------------------------------------------




 

 

with a copy to:

Bass Berry Sims

 

The Tower at Peabody Place

 

100 Peabody Place, Suite 900

 

Memphis, Tennessee 38103-3672

 

Attention:     T. Gaillard Uhlhorn

or to such other addresses as may be designated from time to time by Lender or
Borrower in accordance with these provisions. Any such notice or request sent in
accordance with these provisions shall be deemed to have been validly and
effectively delivered on the third business day following deposit in United
States mail or the first business day following deposit with Federal Express or
other similar overnight air courier service. For purposes of this Agreement
“business day” shall mean any day on which national banking associations are
required and authorized to be open for business.

          17.       Entire Agreement; No Representations. This Agreement and the
other Settlement Documents, as executed or amended in accordance with this
Agreement, constitute the entire understanding and agreement between Lender,
Borrower and Guarantor with respect to the matters addressed herein and therein
and supersede all prior written or oral understandings and agreements of Lender,
Borrower and Guarantor in connection therewith. Except as set forth herein, in
any other Settlement Documents or in the Loan Documents, Lender, Borrower and
Guarantor acknowledge and agree that they are not relying on any representation,
warranty, indemnity or assurance in entering into this Agreement and
consummating the transactions contemplated hereby. This Agreement, including,
without limitation, all representations, warranties and agreements made herein,
shall survive and continue to be in full force and effect following the
execution of the Settlement Documents, any modifications and amendments thereto
and any other instruments necessary to effectuate the transactions contemplated
herein.

          18.       Future Assurances. At Lender’s request following the
Effective Date, Borrower and/or Guarantor shall execute or re-execute any
Settlement Document or any other certificate, document or instrument as may be
reasonably necessary to ratify, confirm, authorize or effect the Conveyance.

          19.       Assignment. Lender shall have the right to assign its rights
and obligations under this Agreement to an entity controlling, controlled by or
under common control with Lender.

          20.       Severability. Except as set forth in Section 9 of this
Agreement, in case any of the provisions of this Agreement shall for any reason
by held to be invalid, illegal, or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal, or unenforceable provision had
never been contained herein.

          21.       Form and Substance. All documents, certificates, and other
items required under this Agreement shall be in form and substance satisfactory
to Lender.

          22.       Costs and Expenses. Except as otherwise expressly set forth
in this Agreement, Lender shall pay all costs and expenses incurred in
connection with the consummation of the Conveyance (including recording fees,
any escrow fees and any costs associated with the

14

--------------------------------------------------------------------------------



issuance of a title commitment or policy and endorsements thereto). Each of
Borrower, Guarantor and Lender shall bear and pay its own costs and expenses
incurred in connection with the preparation and negotiation of this Agreement or
any other Settlement Documents, including without limitation the costs and
expenses of its own legal counsel.

          23.       Number and Gender. Whenever used herein, the singular number
shall include the plural and the plural the singular, and the use of any gender
shall be applicable to all genders.

          24.       Captions. The captions, headings, and arrangements used in
this Agreement are for convenience only and do not in any way affect, limit,
amplify, or modify the terms and provisions hereof.

          25.       No Third Party Beneficiary. Borrower and Guarantor
acknowledge and agree that the acceptance by Lender of title to the Project
under the terms of this Agreement and the assignment to Lender of the contracts
and agreements related to the Project shall not create any obligations on the
part of Lender to third parties that have claims of any kind whatsoever against
Borrower or Guarantor relating to the Project or otherwise, and Lender does not
assume or agree to discharge any liabilities of Borrower or Guarantor relating
to the Project which occurred prior to the Effective Date.

          26.       APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS AND THE LAWS OF THE UNITED STATES
APPLICABLE TO TRANSACTIONS WITHIN SUCH STATE.

          27.       Advice of Counsel. EACH OF BORROWER AND GUARANTOR
ACKNOWLEDGES AND AGREES THAT (A) BORROWER AND GUARANTOR HAVE EACH CAREFULLY
READ, AND EACH UNDERSTANDS, ALL OF THE TERMS OF THIS AGREEMENT; (B) EACH OF
BORROWER AND GUARANTOR HAS EXECUTED THIS AGREEMENT VOLUNTARILY, FREELY AND OF
ITS OWN INITIATIVE, AFTER HAVING CONSULTED WITH ITS INDEPENDENT LEGAL COUNSEL
AND AFTER HAVING HAD ALL OF THE TERMS OF THIS AGREEMENT EXPLAINED BY ITS
INDEPENDENT LEGAL COUNSEL; (C) THE WAIVERS AND RELEASES CONTAINED IN THIS
AGREEMENT HAVE BEEN INTENTIONALLY, INTELLIGENTLY, KNOWINGLY AND VOLUNTARILY
AGREED TO; (D) THE WAIVERS AND RELEASES CONTAINED IN THIS AGREEMENT HAVE BEEN
AGREED TO WITH FULL KNOWLEDGE OF THEIR SIGNIFICANCE AND CONSEQUENCES, INCLUDING
FULL KNOWLEDGE OF THE SPECIFIC NATURE OF ANY RIGHTS OR DEFENSES WHICH EACH HAS
AGREED TO WAIVE OR RELEASE PURSUANT TO THIS AGREEMENT; (E) EACH HAS HAD A FULL
AND ADEQUATE OPPORTUNITY TO NEGOTIATE THE TERMS CONTAINED IN THIS AGREEMENT AND
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY ARE NOT THE RESULT OF
FRAUD, DURESS OR UNDUE INFLUENCE; (F) EACH IS EXPERIENCED IN AND FAMILIAR WITH
TRANSACTIONS OF THE TYPE EVIDENCED BY THIS AGREEMENT; AND (G) THE WAIVERS AND
RELEASES CONTAINED IN THIS AGREEMENT ARE MATERIAL INDUCEMENTS TO LENDER’S
EXECUTION OF THIS AGREEMENT, AND LENDER

15

--------------------------------------------------------------------------------



HAS RELIED ON SUCH WAIVERS AND RELEASES IN ENTERING INTO THIS AGREEMENT AND WILL
CONTINUE TO RELY ON SUCH WAIVERS AND RELEASES IN ANY RELATED FUTURE DEALINGS
WITH BORROWER OR GUARANTOR.

          28.       No Oral Agreements. THIS AGREEMENT AND THE ATTACHMENTS AND
EXHIBITS HERETO REPRESENT THE FINAL, ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO
AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES. THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY BY
AN INSTRUMENT SIGNED BY ALL OF THE PARTIES HERETO.

          29.       Successors and Assigns. The covenants and obligations
contained herein shall bind, and the benefits and advantages shall inure to, the
respective heirs, executors, administrators, personal representatives,
successors and assigns of the parties hereof.

          30.       Survival. The provisions of this Agreement that contemplate
performance after the Conveyance and the obligations of the parties not fully
performed upon consummation of the Conveyance shall survive the Conveyance and
shall not be deemed to be merged into or waived by the Conveyance Documents.

          31.       Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
such counterparts shall constitute one Agreement.

          32.       Time of the Essence. Time is of the essence in the
performance of this Agreement.

          33.       Exhibits. The following are exhibits to this Agreement:

 

 

 

Exhibit A

—

Legal Description

Exhibit B

—

Permitted Encumbrances

Exhibit C

—

Deed

Exhibit D

—

General Assignment

Exhibit E

—

Tenant Notice Letter

Exhibit F

—

FIRPTA Certificate

Exhibit G

—

Litigation

Exhibit H

—

Unpaid Leasing and Sales Commissions

Exhibit I

—

Unpaid Bills

Exhibit J

—

Operating Accounts

Exhibit K

—

Scheduled Services and Materials

Exhibit L

—

List of Leases and Deposits

Exhibit M

—

Quitclaim Deed

16

--------------------------------------------------------------------------------



          EXECUTED to be effective as of the Effective Date.

 

 

 

LENDER:

Q OLMOS CREEK PROPERTY, LLC, a Texas
limited liability company

 

 

 

 

By: 

/s/ Noel Nesser

 

 

Noel Nesser, CFO & Treasurer

Signature Pages -
Settlement Agreement

--------------------------------------------------------------------------------




 

 

 

 

BORROWER:

AMREIT OLMOS CREEK, LP, a Texas limited partnership

 

By:

AmREIT Olmos Creek GP, Inc., a Texas corporation, its general partner

 

 

 

 

 

 

By:

  /s/ Brett Treadwell

 

 

Name: Brett Treadwell

 

 

Title: Vice President

 

 

 

 

GUARANTOR:

AMREIT MONTHLY INCOME & GROWTH FUND III, LTD., a Texas limited partnership

 

By:

AmREIT Monthly Income & Growth III Corporation, a Texas corporation, its general
partner

 

 

 

 

 

 

By:

  /s/ Brett Treadwell

 

 

Name: Brett Treadwell

 

 

Title: Vice President

Signature Pages -
Settlement Agreement

--------------------------------------------------------------------------------



EXHIBIT A



LEGAL DESCRIPTION

TRACT 1:

Lot 1, in Block 2, NCB 17842, Olmos Creek Office Park, Unit 1, City of San
Antonio, Bexar County, Texas, according to the plat recorded in Volume 9506,
Pages 103-105, Deed and Plat Records, Bexar County, Texas, SAVE AND EXCEPT that
portion platted as Lot 3, Block 2, New City Block 17842, Olmos Creek Office
Park, an Addition to the City of San Antonio, Bexar County, Texas, according to
the map or plat thereof recorded in Volume 9530, Page 137, Deed and Plat
Records, Bexar County, Texas.

TRACT 2:

Lot 2, in Block 2, NCB 17842, Olmos Creek Office Park, Unit 1, City of San
Antonio, Bexar County, Texas, according to the plat recorded in Volume 9506,
Pages 103-105, Deed and Plat Records, Bexar County, Texas.

TRACT 3:

Reciprocal Easement set out in Declaration recorded in Volume 6579, Page 1561,
Real Property Records, Bexar· County, Texas.

A-1

--------------------------------------------------------------------------------



EXHIBIT B

PERMITTED ENCUMBRANCES

Permitted Exceptions

 

 

 

1.

The following restrictive covenants of record itemized below:

 

 

 

Volume 3858, Page 728, Volume 5425, Page 1009, Volume 5425, Page 1014, Volume
6579, Page 1561, Real Property Records, Bexar County, Texas, but omitting any
covenants or restrictions, if any, including but not limited to those based upon
race, color, religion, sex, sexual orientation, familial status, marital status,
disability, handicap, national origin, ancestry, or source of income, as set
forth in applicable state or federal laws, except to the extent that said
covenant or restriction is permitted by applicable law. (Tracts 1 and 2)

 

 

2.

Standby fees, taxes and assessments by any taxing authority for the year 2012,
and subsequent years; and subsequent taxes and assessments by any taxing
authority for prior years due to change in land usage or ownership, but not
those taxes or assessments for prior years because of an exception granted to a
previous owner under Section 11.13, Texas Tax Code, or because of improvements
not assessed for a previous tax year.

 

 

3.

The following matters and all terms of the documents creating or offering
evidence of the matters:

 

 

 

a.

25 foot Building Setback Line as shown on plat recorded in Volume 9506, Pages
103-105, Deed and Plat Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

b.

Variable width Drainage Easement as shown on plat recorded in Volume 9506, Pages
103-105, Deed and Plat Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

c.

10 foot Drainage Easement along the Southeasterly corner of property line as
shown on plat recorded in Volume 9506, Pages 103-105, Deed and Plat Records,
Bexar County, Texas. (Tract 1)

 

 

 

 

d.

16 foot Sanitary Sewer and Drainage Access Easement as shown on plat recorded in
Volume 9506, Pages 103-105, Deed and Plat Records, Bexar County, Texas. (Tract
2)

 

 

 

 

e.

10 foot Sanitary Sewer easement along the Northwesterly property line as shown
on plat recorded in Volume 9530, Page 137, Deed and Plat Records, Bexar County,
Texas. (Tracts 1 and 2)

 

 

 

 

f.

28 foot Electric and Gas Lines Right of Way Agreement by and between the Olmos
Creek Retail Partners, Ltd. and the City of San Antonio recorded in

B-1

--------------------------------------------------------------------------------




 

 

 

 

 

Volume 7041, Page 1418, Real Property Records, Bexar County, Texas. (Tracts 1
and 2)

 

 

 

 

g.

16 foot Sanitary Sewer Easement along the Northwesterly property line granted to
the City of San Antonio by instrument recorded in Volume 6397, Page 660, Real
Property Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

h.

Variable width Electric Easement and 10 foot Gas Easement located along the
South property line by and between the Olmos Creek Retail Partners, Ltd. and the
City of San Antonio recorded in Volume 7760, Page 1842, Real Property Records,
Bexar County, Texas. (Tract 2)

 

 

 

 

i.

Pollution Agreement Plan referenced by Affidavit recorded in Volume 6387, Page
1050, Real Property Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

j.

Edwards Aquifer Protection Plan referenced by Affidavit recorded in Volume 7071,
Page 1070, Real Property Records, Bexar County, Texas. (Tract 1)

 

 

 

 

k.

Terms, condition, and provisions of the Reciprocal Easement set out in
Declaration recorded in Volume 6579, Page 1561, Real Property Records, Bexar
County, Texas. (Tracts 1 and 2)

 

 

 

 

l.

Memorandum of Shopping Center Ground Lease by and between Olmos Creek Retail
Partners, Ltd. (Landlord) and Albertson’s, Inc. (Tenant), dated October 31,
1995, and recorded in Volume 6579, Page 1640, Real Property Records, Bexar
County, Texas; said lease assigned to and assumed by HEB Grocery Company, L.P.,
by Assignment and Assumption Agreement recorded in Volume 9421, Page 1026, Real
Property Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

m.

Memorandum of Lease and Ingress/Egress and Parking Easements granted in such
Memorandum by and between Olmos Creek Retail Partners, Ltd. (Landlord) and
McDonald’s Corporation (Tenant), dated January 30, 1997, and recorded in Volume
7010, Page 1281, Real Property Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

n.

Memorandum of Lease by and between Olmos Creek Retail Partners, Ltd., (Landlord)
and Subway Real Estate Corporation (Tenant), recorded in Volume 11030, Page 136,
Real Property Records, Bexar County, Texas; said Memorandum of Lease corrected
and re-recorded in Volume 11157, Page 736, Real Property Records, Bexar County,
Texas. (Tracts 1 and 2)

 

 

 

 

o.

Covenant not to compete recorded in Volume 7010, Page 1295, Real Property
Records, Bexar County, Texas. (Tracts 1 and 2)

B-2

--------------------------------------------------------------------------------




 

 

 

 

p.

Joint Development Agreement by and between Olmos Creek Retail Partners and World
Savings and Loan Association recorded in Volume 7335, Page 455, Real Property
Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

q.

13 foot Electric Easement recorded in Volume 9506, Pages 103-105, Deed and Plat
Records, Bexar County, Texas. (Tracts 1 and 2).

 

 

 

 

r.

Deed of Trust, Security Agreement and Assignment of Rents dated October 3, 2006,
executed by Amreit Olmos Creek, LP, as Borrower, for the benefit of NLI
Commercial Mortgage Fund, LLC, as Lender, recorded October 4, 2006 in Instrument
No. 20060241434, Volume 12434, Page 1347 of the Real Property Records of Bexar
County, Texas; as modified by Assignment of Deed of Trust, Security Agreement
and Assignment of Rents from NLI Commercial Mortgage Fund, LLC to Q Olmos Creek
Property, LLC dated effective December 22, 2011 and recorded in Volume 15285,
Page 2161.

 

 

 

 

s.

Assignment of Leases and Rents dated October 3, 2006, executed by Amreit Olmos
Creek, LP, as Borrower, for the benefit of NLI Commercial Mortgage Fund, LLC, as
Lender, recorded October 4, 2006 in Instrument No. 20060241435, Volume 12434,
Page 1395 of the Real Property Records of Bexar County, Texas; as modified by
Assignment of Assignment of Leases and Rent from NLI Commercial Mortgage Fund,
LLC to Q Olmos Creek Property, LLC dated effective December 22, 2011 and
recorded in Volume 15285, Page 2166.

 

 

 

 

t.

Financing Statement, Amreit Olmos Creek, LP, as debtor, NLI Commercial Mortgage
Fund, LLC, as secured party, recorded October 4, 2006 in Instrument No.
20060241436, Volume 12434, Page 1407 Real Property Records of Bexar County,
Texas; as continued in Volume 14925, Page 1501, Real Property Records of Bexar
County, Texas; as amended by Volume 15285, Page 2171, Real Property Records of
Bexar County, Texas.

 

 

 

 

u.

Subordination, Attornment and Nondisturbance Agreement recorded in Volume 12434,
Page 1413 and Volume 12434, Page 1426.

B-3

--------------------------------------------------------------------------------



EXHIBIT C

 

After recording, return to:

 

Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Russell W. Oshman

SPECIAL WARRANTY DEED

 

 

STATE OF TEXAS

§

 

§

COUNTY OF BEXAR

§

          AMREIT OLMOS CREEK, LP, a Texas limited partnership (“Grantor”), for
and in consideration of the sum of Ten and No/100 Dollars ($10.00) and other
valuable consideration, the receipt and sufficiency of which consideration are
hereby acknowledged, has Granted, Sold, and Conveyed, and by these presents does
Grant, Sell, and Convey, unto Q OLMOS CREEK PROPERTY, LLC, a Texas limited
liability company, having an address of 301 Commerce Street, Suite 3200, Fort
Worth, Texas 76102, Attention: Business Affairs (“Grantee”), (a) all that
certain real property situated in the County of Bexar, State of Texas, and more
particularly described on Exhibit A attached hereto and made a part hereof for
all purposes, (b) together with all buildings and improvements now or hereafter
situated thereon, and the lessor’s or landlord’s interest in all space leases or
occupancy agreements covering all or any portion thereof and the buildings and
improvements situated thereon, and (c) together with all of the right, title and
interest in and to the easements in anywise appertaining or belonging thereto
(collectively, the “Property”).

          This Deed is made and accepted expressly subject to the matters set
forth in Exhibit B attached hereto and made a part hereof for all purposes.

          Notwithstanding the fact that Grantor may be indebted to Grantee or an
affiliate of Grantee or that Grantee or an affiliate of Grantee may have or
acquire, directly or indirectly, an interest in one or more liens or
encumbrances affecting title to the Property, including without limitation some
or all of the liens and encumbrances described in Exhibit B attached hereto, (1)
this Special Warranty Deed is an absolute conveyance and not security for any
obligation, and Grantor expressly waives any statutory, equitable or other right
to redeem any interest in the Property, (2) this Special Warranty Deed shall not
result in the merger of any lien or encumbrance in which Grantee or an affiliate
of Grantee may have or acquire, directly or indirectly, an interest, with the
title conveyed hereby, and (3) this Special Warranty Deed shall not result in
the subordination or extinguishment of any lien or encumbrance in which Grantee
or an affiliate of Grantee may have or acquire, directly or indirectly, an
interest, in favor of any other lien or encumbrance.

C-1

--------------------------------------------------------------------------------



          TO HAVE AND TO HOLD the Property, together with all and singular the
rights and appurtenances belonging in any way to the Property, unto the said
Grantee, its successors and assigns forever, and Grantor binds itself and its
successors and assigns to warrant and forever defend all and singular the
Property to Grantee, its successors and assigns, against every person lawfully
claiming or to claim all or any part of the Property, by, through, or under
Grantor, but not otherwise.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

C-2

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed to
be effective as of February __, 2012.

 

 

 

 

GRANTOR:

AMREIT OLMOS CREEK, LP, a Texas limited partnership

 

By:

AmREIT Olmos Creek GP, Inc., a Texas corporation, its general partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

Title: 

 


 

 

STATE OF TEXAS

§

 

§

COUNTY OF HARRIS

§

          This instrument was acknowledged before me on February ___, 2012, by
_________________________, ____________________ of AmREIT Olmos Creek GP, Inc.,
a Texas corporation, the general partner of AmREIT Olmos Creek, LP, a Texas
limited partnership, on behalf of said corporation and limited partnership.

 

 

 

 

 

 

Notary Public, State of Texas

 

 

 

Printed name of notary

 

 

 

My Commission Expires: 

 

C-3

--------------------------------------------------------------------------------



EXHIBIT A

LEGAL DESCRIPTION

TRACT 1:

Lot 1, in Block 2, NCB 17842, Olmos Creek Office Park, Unit 1, City of San
Antonio, Bexar County, Texas, according to the plat recorded in Volume 9506,
Pages 103-105, Deed and Plat Records, Bexar County, Texas, SAVE AND EXCEPT that
portion platted as Lot 3, Block 2, New City Block 17842, Olmos Creek Office
Park, an Addition to the City of San Antonio, Bexar County, Texas, according to
the map or plat thereof recorded in Volume 9530, Page 137, Deed and Plat
Records, Bexar County, Texas.

TRACT 2:

Lot 2, in Block 2, NCB 17842, Olmos Creek Office Park, Unit 1, City of San
Antonio, Bexar County, Texas, according to the plat recorded in Volume 9506,
Pages 103-105, Deed and Plat Records, Bexar County, Texas.

TRACT 3:

Reciprocal Easement set out in Declaration recorded in Volume 6579, Page 1561,
Real Property Records, Bexar· County, Texas.

C-4

--------------------------------------------------------------------------------



EXHIBIT B

PERMITTED ENCUMBRANCES

 

 

 

1.

The following restrictive covenants of record itemized below:

 

 

 

 

Volume 3858, Page 728, Volume 5425, Page 1009, Volume 5425, Page 1014, Volume
6579, Page 1561, Real Property Records, Bexar County, Texas, but omitting any
covenants or restrictions, if any, including but not limited to those based upon
race, color, religion, sex, sexual orientation, familial status, marital status,
disability, handicap, national origin, ancestry, or source of income, as set
forth in applicable state or federal laws, except to the extent that said
covenant or restriction is permitted by applicable law. (Tracts 1 and 2)

 

 

 

2.

Standby fees, taxes and assessments by any taxing authority for the year 2012,
and subsequent years; and subsequent taxes and assessments by any taxing
authority for prior years due to change in land usage or ownership, but not
those taxes or assessments for prior years because of an exception granted to a
previous owner under Section 11.13, Texas Tax Code, or because of improvements
not assessed for a previous tax year.

 

 

 

3.

The following matters and all terms of the documents creating or offering
evidence of the matters:

 

 

 

 

a.

25 foot Building Setback Line as shown on plat recorded in Volume 9506, Pages
103-105, Deed and Plat Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

b.

Variable width Drainage Easement as shown on plat recorded in Volume 9506, Pages
103-105, Deed and Plat Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

c.

10 foot Drainage Easement along the Southeasterly corner of property line as
shown on plat recorded in Volume 9506, Pages 103-105, Deed and Plat Records,
Bexar County, Texas. (Tract 1)

 

 

 

 

d.

16 foot Sanitary Sewer and Drainage Access Easement as shown on plat recorded in
Volume 9506, Pages 103-105, Deed and Plat Records, Bexar County, Texas. (Tract
2)

 

 

 

 

e.

10 foot Sanitary Sewer easement along the Northwesterly property line as shown
on plat recorded in Volume 9530, Page 137, Deed and Plat Records, Bexar County,
Texas. (Tracts 1 and 2)

 

 

 

 

f.

28 foot Electric and Gas Lines Right of Way Agreement by and between the Olmos
Creek Retail Partners, Ltd. and the City of San Antonio recorded in Volume 7041,
Page 1418, Real Property Records, Bexar County, Texas. (Tracts 1 and 2)

C-5

--------------------------------------------------------------------------------




 

 

 

 

g.

16 foot Sanitary Sewer Easement along the Northwesterly property line granted to
the City of San Antonio by instrument recorded in Volume 6397, Page 660, Real
Property Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

h.

Variable width Electric Easement and 10 foot Gas Easement located along the
South property line by and between the Olmos Creek Retail Partners, Ltd. and the
City of San Antonio recorded in Volume 7760, Page 1842, Real Property Records,
Bexar County, Texas. (Tract 2)

 

 

 

 

i.

Pollution Agreement Plan referenced by Affidavit recorded in Volume 6387, Page
1050, Real Property Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

j.

Edwards Aquifer Protection Plan referenced by Affidavit recorded in Volume 7071,
Page 1070, Real Property Records, Bexar County, Texas. (Tract 1)

 

 

 

 

k.

Terms, condition, and provisions of the Reciprocal Easement set out in
Declaration recorded in Volume 6579, Page 1561, Real Property Records, Bexar
County, Texas. (Tracts 1 and 2)

 

 

 

 

l.

Memorandum of Shopping Center Ground Lease by and between Olmos Creek Retail
Partners, Ltd. (Landlord) and Albertson’s, Inc. (Tenant), dated October 31,
1995, and recorded in Volume 6579, Page 1640, Real Property Records, Bexar
County, Texas; said lease assigned to and assumed by HEB Grocery Company, L.P.,
by Assignment and Assumption Agreement recorded in Volume 9421, Page 1026, Real
Property Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

m.

Memorandum of Lease and Ingress/Egress and Parking Easements granted in such
Memorandum by and between Olmos Creek Retail Partners, Ltd. (Landlord) and
McDonald’s Corporation (Tenant), dated January 30, 1997, and recorded in Volume
7010, Page 1281, Real Property Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

n.

Memorandum of Lease by and between Olmos Creek Retail Partners, Ltd., (Landlord)
and Subway Real Estate Corporation (Tenant), recorded in Volume 11030, Page 136,
Real Property Records, Bexar County, Texas; said Memorandum of Lease corrected
and re-recorded in Volume 11157, Page 736, Real Property Records, Bexar County,
Texas. (Tracts 1 and 2)

 

 

 

 

o.

Covenant not to compete recorded in Volume 7010, Page 1295, Real Property
Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

p.

Joint Development Agreement by and between Olmos Creek Retail Partners and World
Savings and Loan Association recorded in Volume 7335, Page 455, Real Property
Records, Bexar County, Texas. (Tracts 1 and 2)

C-6

--------------------------------------------------------------------------------




 

 

 

 

q.

13 foot Electric Easement recorded in Volume 9506, Pages 103-105, Deed and Plat
Records, Bexar County, Texas. (Tracts 1 and 2).

 

 

 

 

r.

Deed of Trust, Security Agreement and Assignment of Rents dated October 3, 2006,
executed by Amreit Olmos Creek, LP, as Borrower, for the benefit of NLI
Commercial Mortgage Fund, LLC, as Lender, recorded October 4, 2006 in Instrument
No. 20060241434, Volume 12434, Page 1347 of the Real Property Records of Bexar
County, Texas; as modified by Assignment of Deed of Trust, Security Agreement
and Assignment of Rents from NLI Commercial Mortgage Fund, LLC to Q Olmos Creek
Property, LLC dated effective December 22, 2011 and recorded in Volume 15285,
Page 2161.

 

 

 

 

s.

Assignment of Leases and Rents dated October 3, 2006, executed by Amreit Olmos
Creek, LP, as Borrower, for the benefit of NLI Commercial Mortgage Fund, LLC, as
Lender, recorded October 4, 2006 in Instrument No. 20060241435, Volume 12434,
Page 1395 of the Real Property Records of Bexar County, Texas; as modified by
Assignment of Assignment of Leases and Rent from NLI Commercial Mortgage Fund,
LLC to Q Olmos Creek Property, LLC dated effective December 22, 2011 and
recorded in Volume 15285, Page 2166.

 

 

 

 

t.

Financing Statement, Amreit Olmos Creek, LP, as debtor, NLI Commercial Mortgage
Fund, LLC, as secured party, recorded October 4, 2006 in Instrument No.
20060241436, Volume 12434, Page 1407 Real Property Records of Bexar County,
Texas; as continued in Volume 14925, Page 1501, Real Property Records of Bexar
County, Texas; as amended by Volume 15285, Page 2171, Real Property Records of
Bexar County, Texas.

 

 

 

 

u.

Subordination, Attornment and Nondisturbance Agreement recorded in Volume 12434,
Page 1413 and Volume 12434, Page 1426.

C-7

--------------------------------------------------------------------------------



EXHIBIT D

ASSIGNMENT OF PERSONAL PROPERTY,
LEASES, SERVICE CONTRACTS, WARRANTIES AND NAME

 

 

STATE OF TEXAS

§

 

§

COUNTY OF BEXAR

§

          AMREIT OLMOS CREEK, LP, a Texas limited partnership (“Grantor”), for
and in consideration of the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration to it in hand paid by Q OLMOS CREEK PROPERTY,
LLC, a Texas limited liability company (“Grantee”), the receipt and sufficiency
of which are hereby acknowledged, has Granted, Sold, Assigned, Transferred,
Conveyed, and Delivered and does by these presents Grant, Sell, Assign,
Transfer, Convey and Deliver unto Grantee, all of Grantor’s rights, titles, and
interests in and to the following described properties located on, affixed to,
and/or arising or used in connection with a retail shopping center, with parking
and other amenities (the “Project”) situated on the land in the County of Bexar,
State of Texas, more particularly described on Exhibit A attached hereto and
made a part hereof for all purposes (the “Land,” which together with the Project
is sometimes hereinafter called the “Property”):

          1.          All fixtures, equipment, machinery, building materials,
furniture, furnishings, and other personal property owned by Grantor (the
“Personal Property”), and located on, attached to, or used in connection with
the operation and maintenance of the Property;

          2.          Any leases for space in the Project (the “Leases”),
together with security and other deposits owned or held by Grantor pursuant to
the Leases, which Leases and security deposits are described on Exhibit C
attached hereto;

          3.          Any assignable service, maintenance, or management
contracts (excluding, however, any management contract between Grantor and
AmREIT Realty Investment Corporation) relating to the ownership and operation of
the Property (the “Service Contracts”) in Grantor’s possession which Service
Contracts are described on Exhibit D attached hereto;

          4.          Any assignable warranties and guaranties relating to the
Property or any portion thereof in Grantor’s possession (collectively, the
“Warranties”); and

          5.          The right, title and interest of Grantor, if any, in any
name which is used in the operation of the Property, and any assignable
variations thereof, and any logos, trade names or trademarks in connection
therewith (the “Name”).

          The Personal Property, the Leases, the Service Contracts, the
Warranties and the Name are sometimes hereinafter called the “Assignment
Property”.

          This assignment is made and accepted expressly subject to the matters
set forth in Exhibit B attached hereto and made a part hereof for all purposes.

D-1

--------------------------------------------------------------------------------



          Grantee for itself and its successors hereby covenants and agrees with
Grantor as follows:

          1.          Grantee hereby assumes and agrees to perform all of the
lessor’s or landlord’s obligations under the Leases which are set forth in the
copies of the Leases or documents relating to the Leases which have been
delivered to Grantee on or prior to the date hereof (collectively, the
“Delivered Leases”) and which are required to be performed from and after the
date hereof (subject, in all respects, to the terms of such Leases).

          2.          Grantee hereby assumes and agrees to perform all of the
obligations of the owner of the Property under the Service Contracts which have
been delivered to Grantee on or prior to the date hereof (collectively, the
“Delivered Service Contracts”) and which are required to be performed from and
after the date hereof.

          3.          Grantee hereby indemnifies and agrees to hold Grantor
harmless from and against any loss, damage, liability, cost or expense
(including reasonable attorneys’ fees and court costs) resulting by virtue of
Grantee’s failure to perform or comply with any term, covenant, or condition of
the Delivered Leases or the Delivered Service Contracts required to be performed
or complied with from and after the date hereof and for liabilities arising out
of the Leases and relating to periods after the date hereof. Notwithstanding the
foregoing, Grantee shall neither indemnify nor hold harmless Grantor (a) from
any liabilities arising under the Leases or the Service Contracts and relating
to periods prior to the date hereof, or (b) for liabilities arising out of any
Leases, any documents relating to the Leases or any Service Contracts unless
such Leases related documents, or Service Contracts are delivered to Grantee on
or prior to the date hereof.

          4.          Grantor hereby indemnifies and agrees to hold Grantee
harmless from and against any loss, damage, liability, cost or expense
(including reasonable attorneys’ fees and court costs) resulting to Grantee by
virtue of Grantor’s failure to perform or comply with any term, covenant, or
condition of the Leases, any documents relating to the Leases or any Service
Contracts which have been entered into by Grantor and are required to be
performed prior to the date hereof. Notwithstanding the foregoing, Grantor shall
neither indemnify nor hold Grantee harmless from any liabilities arising under
the Leases or the Service Contracts and relating to periods after the date
hereof, or for obligations under the Leases arising after the date hereof which
are assumed by Grantee.

          5.          Notwithstanding the fact that Grantor may be indebted to
Grantee or an affiliate of Grantee or that Grantee or an affiliate of Grantee
may have or acquire, directly or indirectly, an interest in one or more liens or
encumbrances affecting title to the Assignment Property, including without
limitation some or all of the liens and encumbrances described in Exhibit B
attached hereto, (1) this Assignment of Personal Property, Leases, Service
Contracts, Warranties and Name (this “Assignment”) is an absolute assignment and
conveyance and not security for any obligation, and Grantor expressly waives any
statutory, equitable or other right to redeem any interest in the Assignment
Property, (2) this Assignment shall not result in the merger of any lien or
encumbrance in which Grantee or an affiliate of Grantee may have or acquire,
directly or indirectly, an interest, with the title conveyed hereby, and (3)
this Assignment shall not result in the subordination or extinguishment of any
lien or encumbrance in which Grantee or an affiliate of Grantee may have or
acquire, directly or indirectly, an interest, in favor of any other lien or
encumbrance.

D-2

--------------------------------------------------------------------------------



This Assignment may be executed in multiple counterparts, each of which
constitutes an original, and all of which together constitute one agreement.

This Assignment shall be governed by and construed in accordance with the laws
of the State of Texas, without giving effect to principles of conflicts of law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

D-3

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Grantor and Grantee have executed this Assignment
to be effective as of February __, 2012.

 

 

 

 

GRANTOR:

AMREIT OLMOS CREEK, LP, a Texas limited
partnership

 

By: 

AmREIT Olmos Creek GP, Inc., a Texas
corporation, its general partner

 

 

 

 

 

By: 

 

 

 

Name: 

 

 

 

Title: 

 


 

 

STATE OF TEXAS

§

 

§

COUNTY OF HARRIS

§

          This instrument was acknowledged before me on February ___, 2012, by
_________________________, ____________________ of AmREIT Olmos Creek GP, Inc.,
a Texas corporation, the general partner of AmREIT Olmos Creek, LP, a Texas
limited partnership, on behalf of said corporation and limited partnership.

 

 

 

 

 



 

Notary Public, State of Texas

 

 

 

Printed name of notary

 

 

 

My Commission Expires:

 



D-4

--------------------------------------------------------------------------------




 

 

 

 

 

 

GRANTEE:

 

Q OLMOS CREEK PROPERTY, LLC, a
Texas limited liability company

 

 

 

 

 

By:

 

 

 

 

Noel Nesser, CFO & Treasurer


 

 

STATE OF TEXAS

§

 

§

COUNTY OF TARRANT

§

          This instrument was acknowledged before me on February ___, 2012, by
Noel Nesser, CFO & Treasurer of Q Olmos Creek Property, LLC, a Texas limited
liability company, on behalf of said limited liability company.

 

 

 

 

Notary Public, State of Texas

 

 

 

Printed name of notary

 

 

 

My Commission Expires:

 




D-5

--------------------------------------------------------------------------------



EXHIBIT A

LEGAL DESCRIPTION

TRACT 1:

Lot 1, in Block 2, NCB 17842, Olmos Creek Office Park, Unit 1, City of San
Antonio, Bexar County, Texas, according to the plat recorded in Volume 9506,
Pages 103-105, Deed and Plat Records, Bexar County, Texas, SAVE AND EXCEPT that
portion platted as Lot 3, Block 2, New City Block 17842, Olmos Creek Office
Park, an Addition to the City of San Antonio, Bexar County, Texas, according to
the map or plat thereof recorded in Volume 9530, Page 137, Deed and Plat
Records, Bexar County, Texas.

TRACT 2:

Lot 2, in Block 2, NCB 17842, Olmos Creek Office Park, Unit 1, City of San
Antonio, Bexar County, Texas, according to the plat recorded in Volume 9506,
Pages 103-105, Deed and Plat Records, Bexar County, Texas.

TRACT 3:

Reciprocal Easement set out in Declaration recorded in Volume 6579, Page 1561,
Real Property Records, Bexar· County, Texas.

D-6

--------------------------------------------------------------------------------



EXHIBIT B

PERMITTED ENCUMBRANCES

 

 

 

1.

The following restrictive covenants of record itemized below:

 

 

 

 

Volume 3858, Page 728, Volume 5425, Page 1009, Volume 5425, Page 1014, Volume
6579, Page 1561, Real Property Records, Bexar County, Texas, but omitting any
covenants or restrictions, if any, including but not limited to those based upon
race, color, religion, sex, sexual orientation, familial status, marital status,
disability, handicap, national origin, ancestry, or source of income, as set
forth in applicable state or federal laws, except to the extent that said
covenant or restriction is permitted by applicable law. (Tracts 1 and 2)

 

 

 

2.

Standby fees, taxes and assessments by any taxing authority for the year 2012,
and subsequent years; and subsequent taxes and assessments by any taxing
authority for prior years due to change in land usage or ownership, but not
those taxes or assessments for prior years because of an exception granted to a
previous owner under Section 11.13, Texas Tax Code, or because of improvements
not assessed for a previous tax year.

 

 

 

3.

The following matters and all terms of the documents creating or offering
evidence of the matters:

 

 

 

 

a.

25 foot Building Setback Line as shown on plat recorded in Volume 9506, Pages
103-105, Deed and Plat Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

b.

Variable width Drainage Easement as shown on plat recorded in Volume 9506, Pages
103-105, Deed and Plat Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

c.

10 foot Drainage Easement along the Southeasterly corner of property line as
shown on plat recorded in Volume 9506, Pages 103-105, Deed and Plat Records,
Bexar County, Texas. (Tract 1)

 

 

 

 

d.

16 foot Sanitary Sewer and Drainage Access Easement as shown on plat recorded in
Volume 9506, Pages 103-105, Deed and Plat Records, Bexar County, Texas. (Tract
2)

 

 

 

 

e.

10 foot Sanitary Sewer easement along the Northwesterly property line as shown
on plat recorded in Volume 9530, Page 137, Deed and Plat Records, Bexar County,
Texas. (Tracts 1 and 2)

 

 

 

 

f.

28 foot Electric and Gas Lines Right of Way Agreement by and between the Olmos
Creek Retail Partners, Ltd. and the City of San Antonio recorded in Volume 7041,
Page 1418, Real Property Records, Bexar County, Texas. (Tracts 1 and 2)

D-7

--------------------------------------------------------------------------------




 

 

 

 

g.

16 foot Sanitary Sewer Easement along the Northwesterly property line granted to
the City of San Antonio by instrument recorded in Volume 6397, Page 660, Real
Property Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

h.

Variable width Electric Easement and 10 foot Gas Easement located along the
South property line by and between the Olmos Creek Retail Partners, Ltd. and the
City of San Antonio recorded in Volume 7760, Page 1842, Real Property Records,
Bexar County, Texas. (Tract 2)

 

 

 

 

i.

Pollution Agreement Plan referenced by Affidavit recorded in Volume 6387, Page
1050, Real Property Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

j.

Edwards Aquifer Protection Plan referenced by Affidavit recorded in Volume 7071,
Page 1070, Real Property Records, Bexar County, Texas. (Tract 1)

 

 

 

 

k.

Terms, condition, and provisions of the Reciprocal Easement set out in
Declaration recorded in Volume 6579, Page 1561, Real Property Records, Bexar
County, Texas. (Tracts 1 and 2)

 

 

 

 

l.

Memorandum of Shopping Center Ground Lease by and between Olmos Creek Retail
Partners, Ltd. (Landlord) and Albertson’s, Inc. (Tenant), dated October 31,
1995, and recorded in Volume 6579, Page 1640, Real Property Records, Bexar
County, Texas; said lease assigned to and assumed by HEB Grocery Company, L.P.,
by Assignment and Assumption Agreement recorded in Volume 9421, Page 1026, Real
Property Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

m.

Memorandum of Lease and Ingress/Egress and Parking Easements granted in such
Memorandum by and between Olmos Creek Retail Partners, Ltd. (Landlord) and
McDonald’s Corporation (Tenant), dated January 30, 1997, and recorded in Volume
7010, Page 1281, Real Property Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

n.

Memorandum of Lease by and between Olmos Creek Retail Partners, Ltd., (Landlord)
and Subway Real Estate Corporation (Tenant), recorded in Volume 11030, Page 136,
Real Property Records, Bexar County, Texas; said Memorandum of Lease corrected
and re-recorded in Volume 11157, Page 736, Real Property Records, Bexar County,
Texas. (Tracts 1 and 2)

 

 

 

 

o.

Covenant not to compete recorded in Volume 7010, Page 1295, Real Property
Records, Bexar County, Texas. (Tracts 1 and 2)

 

 

 

 

p.

Joint Development Agreement by and between Olmos Creek Retail Partners and World
Savings and Loan Association recorded in Volume 7335, Page 455, Real Property
Records, Bexar County, Texas. (Tracts 1 and 2)

D-8

--------------------------------------------------------------------------------




 

 

 

 

q.

13 foot Electric Easement recorded in Volume 9506, Pages 103-105, Deed and Plat
Records, Bexar County, Texas. (Tracts 1 and 2).

 

 

 

 

r.

Deed of Trust, Security Agreement and Assignment of Rents dated October 3, 2006,
executed by Amreit Olmos Creek, LP, as Borrower, for the benefit of NLI
Commercial Mortgage Fund, LLC, as Lender, recorded October 4, 2006 in Instrument
No. 20060241434, Volume 12434, Page 1347 of the Real Property Records of Bexar
County, Texas; as modified by Assignment of Deed of Trust, Security Agreement
and Assignment of Rents from NLI Commercial Mortgage Fund, LLC to Q Olmos Creek
Property, LLC dated effective December 22, 2011 and recorded in Volume 15285,
Page 2161.

 

 

 

 

s.

Assignment of Leases and Rents dated October 3, 2006, executed by Amreit Olmos
Creek, LP, as Borrower, for the benefit of NLI Commercial Mortgage Fund, LLC, as
Lender, recorded October 4, 2006 in Instrument No. 20060241435, Volume 12434,
Page 1395 of the Real Property Records of Bexar County, Texas; as modified by
Assignment of Assignment of Leases and Rent from NLI Commercial Mortgage Fund,
LLC to Q Olmos Creek Property, LLC dated effective December 22, 2011 and
recorded in Volume 15285, Page 2166.

 

 

 

 

t.

Financing Statement, Amreit Olmos Creek, LP, as debtor, NLI Commercial Mortgage
Fund, LLC, as secured party, recorded October 4, 2006 in Instrument No.
20060241436, Volume 12434, Page 1407 Real Property Records of Bexar County,
Texas; as continued in Volume 14925, Page 1501, Real Property Records of Bexar
County, Texas; as amended by Volume 15285, Page 2171, Real Property Records of
Bexar County, Texas.

 

 

 

 

u.

Subordination, Attornment and Nondisturbance Agreement recorded in Volume 12434,
Page 1413 and Volume 12434, Page 1426.

D-9

--------------------------------------------------------------------------------



EXHIBIT C

LEASES AND SECURITY DEPOSITS

 

 

1.

Lease dated April 8, 2010, between AmREIT Olmos Creek, LP, as Landlord, and Ana
Gonzalez, an individual, doing business as “Salon Identity”, as Tenant.

 

Security Deposit: $2,874.67

 

 

2.

Ground Lease dated March 22, 1996, between Olmos Creek Retail Partners, Ltd.,
the predecessor in interest to AmREIT Olmos Creek, LP, as Landlord, and Compass
Bank – San Antonio, a Texas corporation, the predecessor in interest to Compass
Bank, as Tenant.

 

Security Deposit: $-0-

 

 

3.

Shopping Center Lease dated August 3, 1996, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Electra Lamp Shop, Inc., doing business as “Compton’s Lamps &
Shades”, as Tenant.

 

Security Deposit: $4,357.50


 

 

 

 

 

 

 

Amendments

 

 

Date

 

Amendment No. 1

October 1, 2002

Amendment No. 2

February 1, 2007

Amendment No. 3

September 18, 2009

Amendment No. 4

July 16, 2010


 

 

4.

Shopping Center Lease dated September 17, 2002, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Edward D. Jones & Co., as Tenant.

 

Security Deposit: $-0-


 

 

 

 

 

 

 

Amendments

 

 

Date

 

Amendment No. 1

January 30, 2007

Amendment No. 2

January 26, 2011

D-10

--------------------------------------------------------------------------------




 

 

5.

Shopping Center Lease dated May 20, 1996, as amended, between Olmos Creek Retail
Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Trak Investments Inc., the predecessor in interest to McCurry
Enterprises, LP, doing business as “Fantastic Sam’s”, as Tenant.

 

Security Deposit: $1,969.33


 

 

 

 

 

 

 

Amendments

 

 

Date

 

Amendment No. 1

January 13, 1997

Amendment No. 2

October 1, 2002

Amendment No. 3

February 7, 2007

Amendment No. 4

April 1, 2011

Amendment No. 5

October 5, 2011


 

 

6.

Lease dated May 1, 2008, as amended, between AmREIT Olmos Creek, LP, as
Landlord, and Odette, Inc., a Texas corporation doing business as “Frederick’s
Restaurant”, as Tenant.

 

Security Deposit: $11,466.67


 

 

 

 

 

 

 

Amendments

 

 

Date

 

Amendment No. 1

April 18, 2009


 

 

7.

Shopping Center Ground Lease dated October 31, 1995, and Shopping Center Ground
Lease dated January 10, 2003, each as amended, between Olmos Creek Retail
Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Albertson’s, Inc., the predecessor in interest to HEB Grocery
Company, LP, as Tenant.

 

Security Deposit: $-0-


 

 

 

 

 

 

 

Amendments

 

 

Date

 

Amendment No. 1

January 15, 2003


 

 

8.

Ground Lease dated June 6, 1997, between Olmos Creek Retail Partners, Ltd., the
predecessor in interest to AmREIT Olmos Creek, LP, as Landlord, and McDonald’s
Corporation, as Tenant.

 

Security Deposit: $-0-

D-11

--------------------------------------------------------------------------------




 

 

9.

Shopping Center Lease dated November 29, 2004, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Park Avenue Cleaners-SA, LLC, as Tenant.

 

Security Deposit: $3,000.00


 

 

 

 

 

 

 

Amendments

 

 

Date

 

Amendment No. 1

April 18, 2008


 

 

10.

Shopping Center Lease dated October 16, 2002, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and LeVan Hoang, an individual, and the predecessor in interest to
Hiep C. Mai and Buu T. Vo, individuals doing business as “Solar Nail Studio”, as
Tenant.

 

Security Deposit: $2,552.08


 

 

 

 

 

 

 

Amendments

 

 

Date

 

Amendment No. 1

February 2, 2007


 

 

11.

Shopping Center Lease dated November 4, 2003, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Subway Real Estate Corp., as Tenant.

 

Security Deposit: $3,191.25


 

 

 

 

 

 

 

Amendments

 

 

Date

 

Amendment No. 1

August 25, 2009


 

 

12.

Shopping Center Lease dated June 20, 1996, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Thrifty Liquors, Inc., as Tenant.

 

Security Deposit: $3,375.00


 

 

 

 

 

 

 

Amendments

 

 

Date

 

Amendment No. 1

January 22, 1997

Amendment No. 2

March 28, 1997

Amendment No. 3

October 1, 2002

Amendment No. 4

February 5, 2007

Amendment No. 5

April 12, 2010

Amendment No. 6

February 18, 2011

D-12

--------------------------------------------------------------------------------




 

 

13.

Shopping Center Lease dated March 15, 2004, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Thomas H. Scherwitz, an individual, doing business as “The UPS
Store”, as Tenant.

 

Security Deposit: $2,945.00


 

 

 

 

 

 

 

Amendments

 

 

Date

 

Amendment No. 1

August 4, 2009


 

 

14.

Shopping Center Lease dated May 20, 1996, as amended, between Olmos Creek Retail
Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Svelan Enterprises, Inc., doing business as “Wild Birds
Unlimited”, as Tenant.

 

Security Deposit: $2,758.00


 

 

 

 

 

 

 

Amendments

 

 

Date

 

Amendment No. 1

March 28, 2007

Amendment No. 2

October 1, 2002

D-13

--------------------------------------------------------------------------------



EXHIBIT D

SERVICE CONTRACTS

 

 

1.

Service Provider Contract dated July 2006 between Olmos Creek Retail Partners,
LLC, the predecessor in interest to AmREIT Olmos Creek, LP, and MLC Landscaping
Co., Inc. (month-to-month contract).

 

 

2.

Service Agreement dated August 23, 2004 with Allied Waste (formerly BFI) with a
60 day cancellation clause.

D-14

--------------------------------------------------------------------------------



EXHIBIT E

TENANT NOTICE LETTER

AMREIT OLMOS CREEK, LP
8 Greenway Plaza, Suite 1000
Houston, Texas 77046

February ___, 2012

 

 

[Name and Address of Tenant]

 

 

 

 

 

 

 


 

 

RE:

Lease dated _______________, 20___, between ______________________________, as
Landlord, and ______________________________, as Tenant ____________________

Ladies/Gentlemen:

          This letter relates to your lease (the “Lease”) of space in the
shopping center located at 14602, 14610, 14620, 14624 and 14630 Huebner Road and
14439 NW Military Highway, San Antonio, Texas, and commonly known as Olmos Creek
Shopping Center (the “Project”). AmREIT Olmos Creek, LP (“Landlord”) is selling
and conveying the Project to Q Olmos Creek Property, LLC, a Texas limited
liability company (“New Owner”), and all leases of space in the Project,
including the above Lease, are being assigned to New Owner. In order to receive
credit for payment of rent under the Lease, payment of the rent should be made
in accordance with the directions of this letter.

          You are hereby irrevocably and unconditionally authorized and directed
that:

          (1) each payment of rent or any other charge by you under the Lease is
to be made in the form of a check made payable to the order of New Owner and
delivered to the following address:

 

 

 

 

Q Olmos Creek Property, LLC

 

c/o Lincoln Property Company

 

Attn:

Retail Accounting

 

2000 McKinney Avenue, Suite 1000

 

Dallas, Texas 75201

          and (2) any notices or other correspondence with respect to the Lease
should be sent to New Owner at the following address:

E-1

--------------------------------------------------------------------------------




 

 

 

Q Olmos Creek Property, LLC

 

301 Commerce Street, Suite 3200

 

Fort Worth, Texas 76102

 

Attention: Business Affairs

Payments which are not made in accordance with this authorization and direction
will not be credited to payment of rents until otherwise properly directed.
Please contact the building manager, Bobbie Myers, at the address below if you
have any questions or comments on this matter:

 

 

 

Bobbie Myers

 

c/o Lincoln Property Company

 

900 Capital of Texas Highway South, Suite 150

 

Austin, Texas 78746

 

Telephone: 512.322.3218

          Your security deposit in the amount of $_______________ was assigned
and transferred by Landlord to New Owner. New Owner is now responsible for your
security deposit.

          Thank you for your cooperation.

 

 

 

 

 

LANDLORD

AMREIT OLMOS CREEK, LP, a Texas limited partnership

 

By:

AmREIT Olmos Creek GP, Inc., a Texas corporation, its general partner

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title:

 

E-2

--------------------------------------------------------------------------------




 

 

 

 

NEW OWNER:

Q OLMOS CREEK PROPERTY, LLC, a Texas limited liability company

 

 

 

 

By:

 

 

Name: 

 

 

Title:

 

E-3

--------------------------------------------------------------------------------



EXHIBIT F

FIRPTA CERTIFICATE

          Section 1445 of the Internal Revenue Code provides that a transferee
of a U.S. real property interest must withhold tax if the transferor is a
foreign person. For U.S. tax purposes (including Section 1445), if a disregarded
entity has legal title to a U.S. real property interest under local law, the
owner of such disregarded entity (and not the disregarded entity itself) will be
the transferor of such property. To inform _______________________________, a
_____________________ (“Transferee”) that withholding of tax is not required
upon the disposition of a U.S. real property interest by AMREIT OLMOS CREEK, LP,
a Texas limited partnership (“Transferor”), the undersigned, in his or her
capacity as _____________ of _______________________, a _______________, but not
individually, hereby certifies to Transferee the following on behalf of
Transferor:

          1.       Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

 

 

 

 

2.

Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii);

 

 

 

 

3.

Transferor’s U.S. employer identification number is ______________; and

 

 

 

 

4.

Transferor’s office address is
__________________________________________________________________.

          Transferor understands that this certification may be disclosed to the
Internal Revenue Service by Transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

          Under penalties of perjury I declare that I have examined this
certification and that to the best of my knowledge and belief it is true,
correct and complete, and I further declare that I have authority to sign this
document on behalf of Transferor.

          Dated as of February __, 2012.

[Signature page follows.]

F-1

--------------------------------------------------------------------------------




 

 

 

_________________________, a ________________________


 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 


 

 

THE STATE OF ______________

§

 

§

COUNTY OF ________________

§

          This instrument was acknowledged before me on February ___, 2012, by
_____________, _______________ of ___________________________, a
____________________on behalf of said ___________________________.

 

 

 

_______________________________________________________

 

Notary Public, State of ______________________

F-2

--------------------------------------------------------------------------------



EXHIBIT G

LITIGATION

None.

G-1

--------------------------------------------------------------------------------



EXHIBIT H

UNPAID LEASING OR SALES COMMISSIONS

None.

H-1

--------------------------------------------------------------------------------



EXHIBIT I

UNPAID BILLS

 

 

1.

CPS Energy (Account # 300-1765-270, 300-1765-272, 300-1765-273, 300-2264-961)

 

 

2.

Allied Waste (Account # 3-0859-0009225, 3-0859-0009597, 3-0859-0218107)

 

 

3.

MLC Landscaping (Invoice # 54080)

 

 

4.

Clean Earth Solutions (Invoice # 24602)

 

 

5.

J’s Total Services (Invoice # 3192, 3182, 3183)

I-1

--------------------------------------------------------------------------------



EXHIBIT J

OPERATING ACCOUNTS

 

 

 

 

 

 

 

Account

 

 

 

Balance


Account # XXXXXXX with Amegy Bank, N.A.


$52,010.51

J-1

--------------------------------------------------------------------------------



EXHIBIT K

SCHEDULED SERVICES AND MATERIALS

Unpaid Invoices

 

 

1.

CPS Energy (Account # 300-1765-270, 300-1765-272, 300-1765-273, 300-2264-961)

 

 

2.

Allied Waste (Account # 3-0859-0009225, 3-0859-0009597, 3-0859-0218107)

 

 

3.

MLC Landscaping (Invoice # 54080)

 

 

4.

Clean Earth Solutions (Invoice # 24602)

 

 

5.

J’s Total Services (Invoice # 3192, 3182, 3183)

 

 

Work Performed, Invoice Not Yet Received

 

 

1.

Earthwise Organic Pest Control – pesticide service

K-1

--------------------------------------------------------------------------------



EXHIBIT L

LIST OF LEASES AND DEPOSITS

 

 

1.

Lease dated April 8, 2010, between AmREIT Olmos Creek, LP, as Landlord, and Ana
Gonzalez, an individual, doing business as “Salon Identity”, as Tenant.

 

Security Deposit: $2,874.67

 

 

2.

Ground Lease dated March 22, 1996, between Olmos Creek Retail Partners, Ltd.,
the predecessor in interest to AmREIT Olmos Creek, LP, as Landlord, and Compass
Bank – San Antonio, a Texas corporation, the predecessor in interest to Compass
Bank, as Tenant.

 

Security Deposit: $-0-

 

 

3.

Shopping Center Lease dated August 3, 1996, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Electra Lamp Shop, Inc., doing business as “Compton’s Lamps &
Shades”, as Tenant.

 

Security Deposit: $4,357.50


 

 

 

 

 

 

 

 

Amendments

 

 

 

Date

 

Amendment No. 1

 

October 1, 2002

Amendment No. 2

 

February 1, 2007

Amendment No. 3

 

September 18, 2009

Amendment No. 4

 

July 16, 2010


 

 

4.

Shopping Center Lease dated September 17, 2002, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Edward D. Jones & Co., as Tenant.

 

Security Deposit: $-0-


 

 

 

 

 

 

 

 

Amendments

 

 

 

Date

 

Amendment No. 1

 

January 30, 2007

Amendment No. 2

 

January 26, 2011

L-2

--------------------------------------------------------------------------------




 

 

5.

Shopping Center Lease dated May 20, 1996, as amended, between Olmos Creek Retail
Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Trak Investments Inc., the predecessor in interest to McCurry
Enterprises, LP, doing business as “Fantastic Sam’s”, as Tenant.

 

Security Deposit: $1,969.33


 

 

 

 

 

 

 

 

Amendments

 

 

 

Date

 

Amendment No. 1

 

January 13, 1997

Amendment No. 2

 

October 1, 2002

Amendment No. 3

 

February 7, 2007

Amendment No. 4

 

April 1, 2011

Amendment No. 5

 

October 5, 2011


 

 

6.

Lease dated May 1, 2008, as amended, between AmREIT Olmos Creek, LP, as
Landlord, and Odette, Inc., a Texas corporation doing business as “Frederick’s
Restaurant”, as Tenant.

 

Security Deposit: $11,466.67


 

 

 

 

 

 

 

 

Amendments

 

 

 

Date

 

Amendment No. 1

 

April 18, 2009


 

 

7.

Shopping Center Ground Lease dated October 31, 1995, and Shopping Center Ground
Lease dated January 10, 2003, each as amended, between Olmos Creek Retail
Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Albertson’s, Inc., the predecessor in interest to HEB Grocery
Company, LP, as Tenant.

 

Security Deposit: $-0-


 

 

 

 

 

 

 

 

Amendments

 

 

 

Date

 

Amendment No. 1

 

January 15, 2003


 

 

8.

Ground Lease dated June 6, 1997, between Olmos Creek Retail Partners, Ltd., the
predecessor in interest to AmREIT Olmos Creek, LP, as Landlord, and McDonald’s
Corporation, as Tenant.

 

Security Deposit: $-0-

L-3

--------------------------------------------------------------------------------




 

 

9.

Shopping Center Lease dated November 29, 2004, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Park Avenue Cleaners-SA, LLC, as Tenant.

 

Security Deposit: $3,000.00


 

 

 

 

 

 

 

 

Amendments

 

 

 

Date

 

Amendment No. 1

 

April 18, 2008


 

 

10.

Shopping Center Lease dated October 16, 2002, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and LeVan Hoang, an individual, and the predecessor in interest to
Hiep C. Mai and Buu T. Vo, individuals doing business as “Solar Nail Studio”, as
Tenant.

 

Security Deposit: $2,552.08


 

 

 

 

 

 

 

 

Amendments

 

 

 

Date

 

Amendment No. 1

 

February 2, 2007


 

 

11.

Shopping Center Lease dated November 4, 2003, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Subway Real Estate Corp., as Tenant.

 

Security Deposit: $3,191.25


 

 

 

 

 

 

 

 

Amendments

 

 

 

Date

 

Amendment No. 1

 

August 25, 2009


 

 

12.

Shopping Center Lease dated June 20, 1996, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Thrifty Liquors, Inc., as Tenant.

 

Security Deposit: $3,375.00


 

 

 

 

Amendments

 

 

 

Date

 

Amendment No. 1

 

January 22, 1997

Amendment No. 2

 

March 28, 1997

Amendment No. 3

 

October 1, 2002

Amendment No. 4

 

February 5, 2007

Amendment No. 5

 

April 12, 2010

Amendment No. 6

 

February 18, 2011

L-4

--------------------------------------------------------------------------------




 

 

13.

Shopping Center Lease dated March 15, 2004, as amended, between Olmos Creek
Retail Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Thomas H. Scherwitz, an individual, doing business as “The UPS
Store”, as Tenant.

 

Security Deposit: $2,945.00


 

 

 

 

 

 

 

 

Amendments

 

 

 

Date

 

Amendment No. 1

 

August 4, 2009


 

 

14.

Shopping Center Lease dated May 20, 1996, as amended, between Olmos Creek Retail
Partners, Ltd., the predecessor in interest to AmREIT Olmos Creek, LP, as
Landlord, and Svelan Enterprises, Inc., doing business as “Wild Birds
Unlimited”, as Tenant.

 

Security Deposit: $2,758.00


 

 

 

 

Amendments

 

 

 

Date

 

Amendment No. 1

 

March 28, 2007

Amendment No. 2

 

October 1, 2002

L-5

--------------------------------------------------------------------------------



EXHIBIT M

After recording, return to:

Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Russell W. Oshman

QUITCLAIM DEED

 

 

 

STATE OF TEXAS

§

 

 

§

 

COUNTY OF BEXAR

§

 

          AMREIT OLMOS CREEK, LP, a Texas limited partnership (“Grantor”), for
and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, has RELEASED AND FOREVER QUITCLAIMED and by these presents does
RELEASE AND FOREVER QUITCLAIM unto Q OLMOS CREEK PROPERTY, LLC, a Texas limited
liability company having an address of 301 Commerce Street, Suite 3200, Fort
Worth, Texas 76102, Attention: Business Affairs (“Grantee”) all of Grantor’s
right, title, and interest (if any) in and to that certain tract or parcel of
land in Bexar County, Texas, more particularly described in Exhibit A attached
hereto and incorporated herein by this reference, together with all rights,
titles, and interests appurtenant thereto (such land and interests are
hereinafter collectively referred to as the “Property”).

          TO HAVE AND TO HOLD the Property, together with all and singular the
rights and appurtenances thereunto in anywise belonging, unto Grantee, its
successors and assigns forever.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

M-1

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Grantor has executed this Quitclaim Deed to be
effective as of February __, 2012.

 

 

 

GRANTOR:

AMREIT OLMOS CREEK, LP, a Texas limited partnership

 

By:

AmREIT Olmos Creek GP, Inc., a Texas corporation, its general partner


 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 


 

 

 

STATE OF TEXAS

§

 

 

§

 

COUNTY OF HARRIS

§

 

          This instrument was acknowledged before me on February ___, 2012, by
_________________________, ____________________ of AmREIT Olmos Creek GP, Inc.,
a Texas corporation, the general partner of AmREIT Olmos Creek, LP, a Texas
limited partnership, on behalf of said corporation and limited partnership.

 

 

 

 

 

Notary Public, State of Texas

 

 

 

Printed name of notary

 

 

 

My Commission Expires: _________________________________

M-2

--------------------------------------------------------------------------------



EXHIBIT A

LEGAL DESCRIPTION

Lot 3, Block 2, New City Block 17842, Olmos Creek Office Park, an Addition to
the City of San Antonio, Bexar County, Texas, according to the map or plat
thereof recorded in Volume 9530, Page 137, Deed and Plat Records, Bexar County,
Texas.

M-3

--------------------------------------------------------------------------------